DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11, 13-15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolar U.S. PAP 2012/0253746 A1.


Regarding claim 1 Kolar teaches a system comprising: 
one or more processors (processing component 22, see figure 1); 
and a memory storing instructions that, when executed by the one or more processors (storage component 24, see figure 1), cause the system to perform: 
obtaining sensor data describing an operation of the workflow (acquire sensor data, see par. [0005]); 
obtaining information describing the workflow (the sensor data is evaluated using a computer system associated with the asset, see par. [0005]); 
determining whether the sensor data is consistent with the information based on predefined criteria (determine whether any sensor data in at least a portion of the sensor data is suspect, see par. [0005]); 
in response to determining that the sensor data is not consistent with the information, determining whether to resolve the sensor data (In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset, see par. [0005]); 
in response to determining whether to resolve the sensor data, resolving the sensor data to satisfy the predefined criteria or determining that the sensor data is unresolved (the action can include adjusting additional processing of the sensor data, , see par. [0005]); 
and updating the workflow based on the resolved sensor data (adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset, see par. [0005]).
Regarding claim 3 Kolar teaches the system of claim 1, wherein: 
each entry of the sensor data comprises a sensor ID of the operation and a start time of the operation (log sensor data 38 from a set of sensors at specified time intervals, see par. [0049]); 
the information comprises a sensor ID of the workflow, a start time of the workflow and an end time of the workflow (specified time intervals, see par. [0049]); 
the predefined criteria comprises a first criterion that the start time of each entry of the sensor data is between the start time of the information and the end time of the information, and that the sensor ID of each entry of the sensor data matches the sensor ID of the information (As the sensor data 38 is acquired and logged, computer system 20 can monitor the quality of the sensor data 38 using a set of locally stored data quality parameters and quality assessment approaches and policies, see par. [0049]); 
and the determining whether the sensor data is consistent with the information comprises determining, for each entry of the sensor data, whether the predefined criteria is satisfied (n the evaluation indicates that the sensor data 38 is likely valid, in process 310, computer system 20 can provide the sensor data for further processing, see par. [0043]).
Regarding claim 4 Kolar teaches the system of claim 3, wherein: the resolving the sensor data or determining that the sensor data is unresolved comprises determining that each entry of the sensor data not satisfying the predefined criteria is unresolved (hen computer system 20 determines that the sensor data 38 is suspect (e.g., untrustworthy, invalid, unconfirmed, and/or the like), in process 312, computer system 20 (e.g., control component 36A) can adjust one or more aspects of the operation of the asset 12, see par. [0044]).
Regarding claim 5 Kolar teaches the system of claim 3, wherein: 
each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow (Verification component 36C can evaluate all of the sensor data 38 acquired for one or more of the I/O devices 40 or evaluate a sampling (e.g., according to a predetermined or dynamically calculated frequency) of the sensor data 38 acquired for one or more of the I/O devices 40, see par. [0034]); 
the information further comprises an identification number indicating a sample undergoing the workflow (data 34B regarding one or more attributes of the I/O device 40, see par. [0034]); 
and the predefined criteria further comprises a second criterion that the identification number of each entry of the sensor data matches the identification number of the information (verification component 36C can utilize some or all of the management data 34 to evaluate the quality of the sensor data 38, see par. [0034]).

Regarding claim 11 Kolar teaches a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions ( method of managing an asset, see par. [0006] and figure 1), wherein the method is performed using the one or more processors, the method comprising: 
obtaining sensor data describing an operation of the workflow (acquire sensor data, see par. [0005]); 
obtaining information describing the workflow (the sensor data is evaluated using a computer system associated with the asset, see par. [0005]); 
determining whether the sensor data is consistent with the information based on predefined criteria (determine whether any sensor data in at least a portion of the sensor data is suspect, see par. [0005]); 
in response to determining that the sensor data is not consistent with the information, determining whether to resolve the sensor data (In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset, see par. [0005]); 
in response to determining whether to resolve the sensor data, resolving the sensor data to satisfy the predefined criteria or determining that the sensor data is unresolved (the action can include adjusting additional processing of the sensor data, , see par. [0005]); 
and updating the workflow based on the resolved sensor data (adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset, see par. [0005]).

Regarding claim 13 Kolar teaches the method of claim 11, wherein: 
each entry of the sensor data comprises a sensor ID of the operation and a start time of the operation (log sensor data 38 from a set of sensors at specified time intervals, see par. [0049]); 
the information comprises a sensor ID of the workflow, a start time of the workflow and an end time of the workflow (specified time intervals, see par. [0049]); 
the predefined criteria comprises a first criterion that the start time of each entry of the sensor data is between the start time of the information and the end time of the information, and that the sensor ID of each entry of the sensor data matches the sensor ID of the information (As the sensor data 38 is acquired and logged, computer system 20 can monitor the quality of the sensor data 38 using a set of locally stored data quality parameters and quality assessment approaches and policies, see par. [0049]); 
and the determining whether the sensor data is consistent with the information comprises determining, for each entry of the sensor data, whether the predefined criteria is satisfied (n the evaluation indicates that the sensor data 38 is likely valid, in process 310, computer system 20 can provide the sensor data for further processing, see par. [0043]).

Regarding claim 14 Kolar teaches the method of claim 13, wherein: the resolving the sensor data or determining that the sensor data is unresolved comprises determining that each entry of the sensor data not satisfying the predefined criteria is unresolved (hen computer system 20 determines that the sensor data 38 is suspect (e.g., untrustworthy, invalid, unconfirmed, and/or the like), in process 312, computer system 20 (e.g., control component 36A) can adjust one or more aspects of the operation of the asset 12, see par. [0044]).

Regarding claim 15 Kolar teaches the method of claim 13, wherein: 
each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow (Verification component 36C can evaluate all of the sensor data 38 acquired for one or more of the I/O devices 40 or evaluate a sampling (e.g., according to a predetermined or dynamically calculated frequency) of the sensor data 38 acquired for one or more of the I/O devices 40, see par. [0034]); 
the information further comprises an identification number indicating a sample undergoing the workflow (data 34B regarding one or more attributes of the I/O device 40, see par. [0034]); 
and the predefined criteria further comprises a second criterion that the identification number of each entry of the sensor data matches the identification number of the information (verification component 36C can utilize some or all of the management data 34 to evaluate the quality of the sensor data 38, see par. [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar U.S. PAP 2012/0253746 A1 in view of Parikh U.S. PAP 2019/0034475 A1.

Regarding claim 2 Kolar does not teach the system of claim 1, wherein, the instructions further cause the system to perform: determining whether the sensor data comprises duplicate entries based on a comparison between hash values of entries of the sensor data; and in response to determining the sensor data comprises one or more duplicate entries, removing the one or more duplicate entries.
In the same field of endeavor Parikh teaches detecting duplicates across multiple data sources at different scales, see abstract.[0014] Implementations of the disclosure address any challenges in detecting and eliminating the duplicate data records by providing a single-source-of-truth for AE data in which a layered approach is taken in standardizing, harmonizing and detecting duplicates across multiple AE data sources at different scales. A Random Forest classifier, which ultimately outputs a probability that a given pair of records is a duplicate of each other. Thereupon, the identified duplicates can be de-duplicated or otherwise deleted to improve system performance by, for example, reducing data space as well as uncorrupt any data analysis and detection of AE trends and signals generated by the system, see par. [0014].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kolar with the duplicate removal taught by Parikh for the benefit of improving system performance by reducing data space, see par. [0014].

Regarding claim 12 Kolar does not teach the method of claim 11, further comprising: determining whether the sensor data comprises duplicate entries based on a comparison between hash values of entries of the sensor data; and in response to determining the sensor data comprises one or more duplicate entries, removing the one or more duplicate entries.
In the same field of endeavor Parikh teaches detecting duplicates across multiple data sources at different scales, see abstract.[0014] Implementations of the disclosure address any challenges in detecting and eliminating the duplicate data records by providing a single-source-of-truth for AE data in which a layered approach is taken in standardizing, harmonizing and detecting duplicates across multiple AE data sources at different scales. A Random Forest classifier, which ultimately outputs a probability that a given pair of records is a duplicate of each other. Thereupon, the identified duplicates can be de-duplicated or otherwise deleted to improve system performance by, for example, reducing data space as well as uncorrupt any data analysis and detection of AE trends and signals generated by the system, see par. [0014].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kolar with the duplicate removal taught by Parikh for the benefit of improving system performance by reducing data space, see par. [0014].
Claim(s) 6XXX is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar U.S. PAP 2012/0253746 A1 in view of Abbaszadeh U.S. PAP 2019/0230106 A1.


Regarding claim 6 Kolar does not teach the system of claim 5, wherein: the identification number of each entry of the sensor data comprises an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the identification number of the information comprises an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether the sensor data is consistent with the information comprises determining, for each entry of the sensor data, whether the first alphabetic portion, the numeric portion, and the second alphabetic portion matches the first alphabetic portion, the numeric portion, and the second alphabetic portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion.
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].
Regarding claim 7 Kolar does not teach the system of claim 1, wherein: each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the first alphabetic portion and the numeric portion matches the first alphabetic portion and the numeric portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].

Regarding claim 8 Kolar does not teach the system of claim 1, wherein: each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the numeric portion and the second alphabetic portion matches the numeric portion and the second alphabetic portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked (sample undergoing the workflow) by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].
Regarding claim 9 Kolar does not teach the system of claim 1, wherein: each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the numeric portion matches the numeric portion of the identification number.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked (sample undergoing the workflow) by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].

Regarding claim 10 Kolar teaches the system of claim 9, wherein: the resolving the sensor data to satisfy the predefined criteria comprises, for each entry of the sensor data, in response to determining the numeric portion matches the numeric portion of the identification number, matching the first alphabetic portion and the second alphabetic portion to the first alphabetic portion and the second alphabetic portion of the information, respectively (The evaluation can include one or more of any type of data comparisons and/or analyses, such as, for example: determination of value(s) outside of a valid range; value(s) changing too rapidly; value(s) conflicting with other data; and/or the like, see par. [0041]).
Regarding claim 16 Kolar does not teach the method of claim 15, wherein: 
the identification number of each entry of the sensor data comprises an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; 
the identification number of the information comprises an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; 
and the determining whether the sensor data is consistent with the information comprises determining, for each entry of the sensor data, whether the first alphabetic portion, the numeric portion, and the second alphabetic portion matches the first alphabetic portion, the numeric portion, and the second alphabetic portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion.
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].

Regarding claim 17 Kolar does not teach the method of claim 11, wherein: 
each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the first alphabetic portion and the numeric portion matches the first alphabetic portion and the numeric portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].

Regarding claim 18 Kolar does not teach the method of claim 11, wherein: each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the numeric portion and the second alphabetic portion matches the numeric portion and the second alphabetic portion of the identification number, respectively.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked (sample undergoing the workflow) by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].

Regarding claim 19 Kolar does not teach the method of claim 11, wherein: each entry of the sensor data further comprises an identification number indicating a sample undergoing the workflow, the identification number of each entry of the sensor data comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; the information further comprises an identification number indicating a sample undergoing the workflow, the identification number of the information comprising an alphanumeric including a first alphabetic portion preceding a numeric portion and a second alphabetic portion following the numeric portion; and the determining whether to resolve the sensor data comprises determining, for each entry of the sensor data, whether the numeric portion matches the numeric portion of the identification number.
In the same field of endeavor Abbaszadeh teaches a plurality of monitoring nodes 110, each monitoring node generating a series of monitoring node values over time that represent operation of the industrial asset. An abnormality detection computer 160 coupled to the monitoring nodes 110 may be adapted to determine that a particular monitoring node is currently being attacked (sample undergoing the workflow) by a cyber-threat or is experiencing a failure (e.g., a sensor might be stuck). A virtual sensing estimator 150 may receive an indication of the abnormal monitoring node and, as a result, estimate a series of virtual node values for the attacked monitoring node based on information received from monitoring nodes that not currently being attacked (e.g., using a lookup table 155, see par. [0023]). The industrial asset identifier 1202 and description 1204 may define a particular machine or system that will be protected. The virtual sensor identifier 1206 might be a unique alphanumeric code (identification number) identifying a particular sensor being modeled for the industrial asset. The matrix 1208 might be associated with a correlation heat map or lookup table, the description 1210 might indicate what sensor is being estimated, and the status 1212 might indicate, for example, whether the associated monitoring node is operating normally or is currently undergoing a cyber-attack, experience a fault, and/or is being replaced (e.g., with a “predicted” value”). FIG. 13 is an example of a virtual sensor display 1300 that might be used, for example, to provide information 1310 to an operator and/or to provide an interactive interface allowing an operator to adjust virtual sensors as appropriate. Figure 12 shows a virtual sensor identifier which for example contains VS_01 which is a first alphabetic portion followed by a numeric portion, followed by a matrix and description which includes a second alphabetic portion. FIG. 14 shows a system 1400 that uses a virtual sensing estimator 1470 in a controls and analytics platform. In particular, sensor measurement time-series values are combined 1440 with plant set-points and the result goes to a switch with bumpless transfer control 1430 via a controller 1410 and a plant 1420. The sensors measurements time-series values also under go pre-filtering 1450 before being passed to the virtual sensing estimator via a first indexed selector 1460. A second indexed selector 1480, controlled by sensor diagnostics and anomaly classification 1490 receives data from the virtual sensing estimator 1470 and provides information for sensor software redundancy, sensor health analysis, and control of the switch 1430, see par. [0064]. When an anomaly is detected (determining whether to resolve the sensor data), the switch 1430 is closed and the virtual healthy estimated of the abnormal sensors are passed to the control feedback loop, see par. [0065]. 
It would have been obvious to one of ordinary skill in the art to combine the Kolar reference with the teachings of Abbaszadeh for the benefit of detecting abnormalities in the sensor nodes in cased it is being attacked by a threat, see par. [0023].
Regarding claim 20 Kolar teaches the method of claim 19, wherein: the resolving the sensor data to satisfy the predefined criteria comprises, for each entry of the sensor data, in response to determining the numeric portion matches the numeric portion of the identification number, matching the first alphabetic portion and the second alphabetic portion to the first alphabetic portion and the second alphabetic portion of the information, respectively (The evaluation can include one or more of any type of data comparisons and/or analyses, such as, for example: determination of value(s) outside of a valid range; value(s) changing too rapidly; value(s) conflicting with other data; and/or the like, see par. [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
McGill ‘127 teaches a sensor identifier which has an alphanumeric string, see par. [0021].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656